Case 19-28149-RG               Doc 78        Filed 07/13/20 Entered 07/13/20 11:37:52    Desc Main
                                             Document      Page 1 of 3




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
WASSERMAN, JURISTA & STOLZ, P.C.
110 Allen Road, Suite 304
Basking Ridge, NJ 07920
Phone: (973) 467-2700
Fax: (973) 467-8126
Co-Counsel for Robert M. Pietrowicz, Creditor
LEONARD C. WALCZYK

FLASTER LAW GROUP
30 Columbia Turnpike, PO Box 21
Florham Park, NJ 07932
Phone: (973) 822-7900
Fax: (973) 822-7923
Co-Counsel for Robert M. Pietrowicz, Creditor
NEAL H. FLASTER

In Re:                                                     Chapter 13

WILLIAM CHARLES HOVEY,                                     Case No. 19-28149

                                                           Honorable Rosemary Gambardella
                                       Debtors.
                                                           Hearing Date: August 5, 2020, 10:00 a.m.



  NOTICE OF MOTION IN LIMINE TO STRIKE DEBTOR’S VALUATION REPORT
              AND TO EXCLUDE DEBTOR FROM TESTIFYING
    AS AN EXPERT OR PROVIDE LAY OPINION TESTIMONY OR EVIDENCE
           AS TO THE VALUE OF TELEMARK CNC, LLC’S ASSETS


TO:      Dean Sutton, Esq.
         18 Green Road, PO Box 187
         Sparta, NJ 07871
         Counsel to the Debtor

         William Charles Hovey
         14 Balchen Way
         Rockaway, NJ 07866
Case 19-28149-RG         Doc 78     Filed 07/13/20 Entered 07/13/20 11:37:52             Desc Main
                                    Document      Page 2 of 3



       PLEASE TAKE NOTICE, that on August 5, 2020, at 10:00 A.M. or as soon thereafter

as counsel may be heard, the undersigned as counsel for creditor Robert M. Pietrowicz shall

move before the Honorable Rosemary Gambardella, United States Bankruptcy Judge, at the

United States Bankruptcy Court, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102, seeking

entry of an Order excluding the Debtor’s valuation evidence and opinion testimony.

       PLEASE TAKE FURTHER NOTICE, that is support thereof, the movant shall rely

upon the accompanying Memorandum of Points and Authorities, Certification of Counsel which

sets forth the relevant facts and legal authority upon which the relief requested should be granted,

and the Certification of Creditor Robert Pietrowicz. A proposed form of Order is also submitted

herewith.

       PLEASE TAKE FURTHER NOTICE, that any objections to the relief requested shall:

(i) be in writing; (ii) specify with particularity the basis of the objection; and (iii) be filed with

the Clerk of the United States Bankruptcy Court, 50 Walnut Street, 3rd Floor, Newark, New Jersey

07102, and must be simultaneously served upon Wasserman, Jurista & Stolz, P.C., attention

Leonard C. Walczyk, Esq., attorneys for creditor Robert M. Pietrowicz, 110 Allen Road, Suite

304, Basking Ridge, New Jersey 07920 and Neil H. Flaster, Esq., Flaster Law Group, 30

Columbia Turnpike, PO Box 21, Florham Park, NJ 07932, so that such objections are received

no later than seven days prior to the return date set forth above.

       PLEASE TAKE FURTHER NOTICE, that unless objections are timely filed and

served, the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a), and

the relief requested herein may be granted without further notice.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s General Order

Regarding Court Operations Under the Exigent Circumstances created by Corona Virus



                                                  2
Case 19-28149-RG                   Doc 78         Filed 07/13/20 Entered 07/13/20 11:37:52                 Desc Main
                                                  Document      Page 3 of 3



(COVID-19) dated May 1, 2020, the undersigned parties consent to adjudication of this Motion

on the papers, unless opposition is filed, in which case movants respectfully request oral

argument remotely through Court Solutions.

                                                                 Respectfully submitted,

                                                                 WASSERMAN, JURISTA & STOLZ, PC
                                                                 Co-Counsel to creditor, Robert M. Pietrowicz


Dated: July 13, 2020                                             By:    /s/ Leonard C. Walczyk                  .
                                                                       LEONARD C. WALCZYK


                                                                 FLASTER LAW GROUP
                                                                 Co-Counsel to creditor, Robert M. Pietrowicz


Dated: July 13, 2020                                             By: /s/ Neal H. Flaster                        .
                                                                    NEAL H. FLASTER




S:\8584 William Charles Hovey\Motion to Exclude Debtor's Valuation\NOM to Exclude Debtor's Valuation.doc




                                                                     3
